DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Choi et al., (US 2019/0251975 A1).
As per claim 1, Choi et al., teach a user-customized artificial intelligence (AI) speaker-based personalized service system using voiceprint recognition (0015), the system comprising: a 
As per claim 2, Choi et al., teach the system according to claim 1, wherein the wakeup-call receiver transforms the first wakeup call phrase into a sound wave signal (0083).
As per claim 3, Choi et al., teach the system according to claim 1, wherein when a second utterer utters a second wakeup call phrase as a second utterance during the first instruction session, the wakeup-call receiver receives the second wakeup call phrase, the caller 
As per claim 4, Choi et al., teach the system according to claim 1, wherein the receiver further comprises an instruction receiver that receives a first instruction phrase uttered by the first utterer as a first voice instruction (0015 -0016, 0082).
As per claim 5, Choi et al., teach the system according to claim 4, wherein the instruction receiver transforms the first instruction phrase into a sound wave signal (0083).
As per claim 6, Choi et al., teach the system according to claim 4, wherein the storage unit further comprises an instruction storage unit in which registered instruction phrase of each of the registered users are stored (0090, 0168). 
As per claim 7, Choi et al., teach the system according to claim 6, wherein the determination unit further comprises an instruction phrase recognition unit that compares the first instruction phrase against the registered instruction phrases of the registered users and determines whether the first instruction phrase is a general instruction or a special instruction (0052, 0137, 0325).
As per claim 8, Choi et al., teach the system according to claim 7, wherein when the first instruction phrase is determined to be a general instruction, the execution unit generates a general instruction signal for executing the general instruction (0052, 0137, 0325).
As per claim 9, Choi et al., teach the system according to claim 7, wherein the determination unit further comprises a caller-utterer recognition unit, and wherein when the 
As per claim 10, Choi et al., teach the system according to claim 9, wherein when it is determined that the first utterer is a registered user, the execution unit generates a special instruction signal for executing the special instruction (0073, 0089 -0090).
As per claim 11, Choi et al., teach the system according to claim 4, wherein when a third utterer utters a second instruction phrase as a second voice instruction, in a case where the second instruction phrase is a general instruction, the execution unit generates a general instruction signal for executing the general instruction (0073, 0089 -0090).
As per claim 12, Choi et al., teach the system according to claim 4, wherein when a third utterer utters a second instruction phrase as a second voice instruction, in a case where the second instruction phrase is a special instruction, the determination unit determines whether the first utterer and the third utterer are the same person, and wherein when it is determined that the third utterer and the first utterer are not the same person, the first instruction session is closed (0161 -0163, Fig.11, 0164).
As per claim 13, Choi et al., teach the system according to claim 1, wherein when it is determined that the first utterer is not a registered user, the caller recognition unit compares the first wakeup call phrase of the first utterer against the registered wakeup call phrases of the respective users (0015, 0016, 0082, 0090, 0119 -120).
As per claim 14, Choi et al., teach the system according to claim 13, wherein an i-vector between the first wakeup call phrase of the first utterer and each of the registered wakeup call .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Chae (US 2020/0005795 A1) teach a device for recognizing a voice based on artificial intelligence for waking up an electronic device in a user specific manner including: an input unit configured to receive voice signals having different frames specific to different users; and a processor configured to: convert the voice signal into a frequency domain signal having a plurality of voice frames in a time domain to extract at least one spectrum associated with each voice frame of the frequency domain signal; configure a template associated with a wake-up voice specific to a first user; and receive a first voice signal and compare the first voice signal with the template to determine whether the first voice signal matches the first user, and to determine whether to wake-up the electronic device based on the determination result.
Gao (US 2021/0174812 A1) teaches obtaining multi-path audio data in an environmental space, obtaining a speech data set based on the multi-path audio data, and separately generating, in a plurality of enhancement directions, enhanced speech information corresponding to the speech data set; matching a speech hidden feature in the enhanced speech information with a target 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658